Opinion filed September 17, 2009 











 








 




Opinion filed September
17, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00174-CV
                                                    __________
 
     WAL-MART STORES, INC. AND WAL-MART PHARMACY,
Appellants
 
                                                             V.
 
                                        DAVID
JAKOBOT, Appellee
 

 
                                          On
Appeal from the 90th District Court
 
                                                       Stephens
County, Texas
 
                                                   Trial
Court Cause No. 27,677
 

 
                                             M
E M O R A N D U M   O P I N I O N
David
Jakobot has filed in this court a motion to dismiss this appeal on the grounds
that a petition for writ of mandamus is the appropriate vehicle to challenge
the trial court=s
ruling.  Appellants have filed a response in which both agree with Jakobot. 
Wal-Mart Stores, Inc. and Wal-Mart Pharmacy have filed a petition for writ of
mandamus now pending before this court.  The motion is granted, and the appeal
is dismissed.
 
September 17, 2009                                                                 PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.